Opinion by
Judge Craig,
In this appeal by an employer from a grant of unemployment compensation benefits, the question of law is whether the claimant had “cause of a necessitous and compelling nature”1 to retire voluntarily at age 65, rather than at the compulsory retirement age of 70, where, as the board found, his fringe benefits would be frozen at the level attained, so as not to increase further after age 65. We must reverse the decision.
In Unemployment Compensation Board of Review v. Holohan, 20 Pa. Commonwealth Ct. 381, 341 A.2d 587 (1975), we held that even the elimination of some fringe benefits did not constitute compelling cause to terminate. In Duquesne Light Co. v. Unemployment Compensation Board of Review, 62 Pa. Commonwealth Ct. 252, 436 A.2d 257 (1981), a recent case involving another employee of the present employer who retired at almost the same time under like circumstances, as determined in similar board findings, we followed Holohan in reversing the allowance of benefits. This case is controlled by those two decisions.
*102Order
Now, January 11,1982, decision No. B-181795-B of the Unemployment Compensation Board of Beview, dated June 23, 1980 in appeal No. B-79-8-I-652 is reversed and benefits are denied.
Order
Now, January 18,1982, our order dated January 11, 1982, in this case is hereby vacated and it is hereby ordered that:
Decision No. B-183619-B of the Unemployment Compensation Board of Beview, dated September 30, 1980, in appeal No. B-79-7-K-547 is reversed and benefits are denied.
This decision was reached prior to the expiration of the term of office of Judge Palladino.

 Section 402(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936, P.L. (1937) 2897, as amended, 43 P.S. §802 (b)(1).